IN THE SUPREME COURT OF THE STATE OF NEVADA


                SARA CORINA JONES,                                   No. 69432

                              vs.
                                  Appellant,
                                                                               FILED
                THE STATE OF NEVADA,                                             FEB 1 8 2016
                                  Respondent.                                           NDEMMJ
                                                                                          g

                                     ORDER DISMISSING APPEAL
                            This is an appeal from a judgment of conviction and an
                amended judgment of conviction. Eighth Judicial District Court, Clark
                County; Douglas W. Herndon, Judge.
                            Our review of this appeal revealed a jurisdictional defect.
                Specifically, the notice of appeal appears to be untimely. The amended
                judgment of conviction was entered on October 29, 2015. However, the
                notice of appeal was not filed until December 14, 2015, 14 days after the
                expiration of the 30-day appeal period prescribed by NRAP 4(b)(1)(A).
                "[kn. untimely notice of appeal fails to vest jurisdiction in this court."
                Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994). Accordingly,
                we directed appellant's counsel to show cause why this appeal should not
                be dismissed for lack of jurisdiction. Appellant' counsel has responded to
                our order, and informs this court that she has attempted to contact
                appellant without success, and knows of no reason the appeal should not
                be dismissed. Accordingly, we conclude that we lack jurisdiction, and we
                            ORDER this appeal DISMISSED.




SUPREME COURT
         OF
      NEVADA


(0) I94(7A
                cc: Hon. Douglas W. Herndon, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                 2